      Case 1:18-cv-04789-LMM Document 32 Filed 10/25/18 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


RHONDA J. MARTIN, et al.,          :
                                   :
                                   :
     Plaintiffs,                   :
                                   :
v.                                 :
                                   :
BRIAN KEMP, et al.,                :        CIVIL ACTION NO.
                                   :        1:18-CV-4776-LMM
                                   :
     Defendants.                   :



GEORGIA MUSLIM VOTER               :
PROJECT, et al.,                   :
                                   :
                                   :
     Plaintiffs,                   :
                                   :
v.                                 :
                                   :
BRIAN KEMP, et al.,                :        CIVIL ACTION NO.
                                   :        1:18-CV-4789-LMM
                                   :
                                   :
     Defendants.                   :
                                   :
                                   :
                                   :
                                   :
        Case 1:18-cv-04789-LMM Document 32 Filed 10/25/18 Page 2 of 4



                   TEMPORARY RESTRAINING ORDER

      Based upon the Court’s prior findings, see Martin Dkt. No. [23]; GMVP

Dkt. No. [28], the Secretary of State’s Office shall issue the following instructions

to all county boards of registrars, boards of elections, election superintendents,

and absentee clerks:

   1) All county elections officials responsible for processing absentee ballots

      shall not reject any absentee ballots due to an alleged signature mismatch.

      Instead, for all ballots where a signature mismatch is perceived, the county

      elections official shall treat this absentee ballot as a provisional ballot,

      which shall be held separate and apart from the other absentee ballots. See

      O.C.G.A. § 21-2-419; Ga. Comp. R. & Regs. 183-1-14-.03(2). The county

      elections official shall then provide pre-rejection notice and an opportunity

      to resolve the alleged signature discrepancy to the absentee voter. This

      process shall be done in good faith and is limited to confirming the identity

      of the absentee voter consistent with existing voter identification laws. See

      O.C.G.A. §§ 21-2-417, -417.1. The elections official is required to send

      rejection notice via first-class mail and also electronic means, as available

      or as otherwise required by law. See O.C.G.A. § 21-2-384(a)(2). This

      process shall include allowing the absentee voter to send or rely upon a

      duly authorized attorney or attorney in fact to present proper

      identification. This process shall be done prior to the certification of the

      consolidated returns of the election by the election superintendent. See


                                          2
    Case 1:18-cv-04789-LMM Document 32 Filed 10/25/18 Page 3 of 4



   O.C.G.A. § 21-2-230(g). The absentee voter shall have the right to appeal

   any absentee ballot rejection following the outcome of the aforementioned

   process, as designated in O.C.G.A. § 21-2-229(e). Any aforementioned

   appeals that are not resolved as of 5 p.m. on the day of the certification

   deadline shall not delay certification and shall not require recertification of

   the election results unless those votes would change the outcome of the

   election. See O.C.G.A. § 21-2-493(l).

2) All county elections officials responsible for processing absentee ballot

   applications shall not reject any absentee ballot application due to an

   alleged signature mismatch. Instead, for all ballot applications where a

   signature mismatch is perceived, the county elections official shall, in

   addition to the procedure specified in O.C.G.A. § 21-2-381(b), provide a

   provisional absentee ballot to the absentee voter along with information as

   to the process that will be followed in reviewing the provisional ballot. The

   outer envelope of the absentee ballot provided shall be marked provisional.

   Once any provisional ballot is received, the procedure outlined in section 1

   above is to be followed.

3) This injunction applies to all absentee ballot applications and absentee

   ballots rejected solely on the basis of signature mismatches submitted in

   this current election. This injunction does not apply to voters who have

   already cast an in-person vote.




                                      3
 Case 1:18-cv-04789-LMM Document 32 Filed 10/25/18 Page 4 of 4



IT IS SO ORDERED this 25th day of October, 2018.



                            _____________________________
                            Leigh Martin May
                            United States District Judge




                              4
